                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   MATTHEW WELLER,                                            CASE NO. C18-1047-JCC
10                              Plaintiff,                      ORDER
11          v.

12   THE FISHING COMPANY OF ALASKA,
     INC, et al.,
13
                                Defendants.
14

15
            This matter comes before the Court on Defendants’ motion for partial judgment on the
16
     pleadings (Dkt. No. 15). Having thoroughly considered the parties’ briefing and the relevant
17
     record, the Court finds oral argument unnecessary and hereby GRANTS in part and DENIES in
18
     part the motion for the reasons explained herein.
19
     I.     BACKGROUND
20
            Plaintiff Matthew Weller was injured while working as a cook on the commercial fishing
21
     vessel Alaska Juris. (Dkt. No. 1 at 2.) Plaintiff alleges that he injured his back while “twisting
22
     and offloading boxes of fish.” (Id.) Plaintiff further alleges that:
23
            [his] injuries, disabilities, and damages were directly and proximately caused by
24          the unseaworthiness of the vessel; the negligence, in whole or in part, of the
            defendants and their agents, servants and employees; and the failure of the
25          defendants to provide a reasonably safe place to work, in one or more of the
26          following ways: failing to provide mechanical assistance, failing to provide
            assistance, negligent order, insufficient workers to complete the assigned tasks, and

     ORDER
     C18-1047-JCC
     PAGE - 1
             failing to provide a safe place to work.
 1
     (Id. at 2–3.) Plaintiff seeks several categories of damages. (Id. at 3–4.) Defendants move for
 2
     judgment on the pleadings regarding three of Plaintiff’s damages claims. (Dkt. No. 15 at 1.)
 3
     II.     DISCUSSION
 4
             A.      Judgment on the Pleadings
 5
             A motion brought under Federal Rule of Civil Procedure 12(c) “faces the same test as a
 6
     motion under Rule 12(b)(6).” McGlinchy v. Shell Chem. Co., 845 F.2d 802, 810 (9th Cir. 1988).
 7
     Thus, “[j]udgment on the pleadings is properly granted when there is no issue of material fact in
 8
     dispute, and the moving party is entitled to judgment as a matter of law.” Fleming v. Pickard,
 9
     581 F.3d 922, 925 (9th Cir. 2009). The Court must “accept all factual allegations in the
10
     complaint as true and construe them in the light most favorable to the non-moving party.” Id.
11
             While the Court accepts all factual allegations in the complaint when considering a Rule
12
     12(c) motion, the Court “need not accept as true a legal conclusion presented as a factual
13
     allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although this pleading standard does
14
     not require detailed factual allegations, it demands more than “an unadorned, the-defendant-
15
     unlawfully-harmed-me accusation. Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
16
     (2007)). After disregarding any “formulaic recitation of the elements of a cause of action,” the
17
     complaint must contain “sufficient factual matter, accepted as true, to state a claim to relief that
18
     is plausible on its face.” Id.
19
             Defendants move for partial judgment on the pleadings regarding Plaintiff’s claims for:
20
     (1) punitive damages; (2) “earned and unearned wages and double wage penalties”; and (3)
21
     attorney fees and consequential damages related to Defendants’ termination of maintenance and
22
     cure. (Dkt. No. 15 at 1.) The Court discusses each claim in turn. 1
23

24

25           1
              Plaintiff concedes that his claim for earned and unearned wages and double wage
     penalties is not cognizable. (Dkt. No. 16 at 1.) Therefore, the Court DISMISSES that claim
26   without leave to amend.

     ORDER
     C18-1047-JCC
     PAGE - 2
 1                   1.      Punitive Damages

 2           Plaintiff pleads causes of action under the Jones Act for negligence and under general

 3   maritime law for unseaworthiness and maintenance and cure. (Dkt. No. 1 at 1.) Plaintiff cannot

 4   receive punitive damages under the Jones Act. See Kopczynski v. The Jaqueline, 742 F.2d 555,

 5   560–61 (9th Cir. 1984). Thus, the Court will assess whether Plaintiff has pled enough facts to

 6   allege a claim for punitive damages based on his general maritime law claims.

 7           Plaintiffs can recover punitive damages in both general maritime unseaworthiness and

 8   maintenance and cure actions. See Batterton v. Dutra Group, 880 F.3d 1089, 1096 (9th Cir.
 9   2018) (cert. granted by 139 S.Ct. 627 (Dec. 7, 2018)) (discussing general maritime
10   unseaworthiness actions); see also Atlantic Sounding Co., Inc. v. Townsend, 557 U.S. 404, 409
11   (2009) (discussing common law maintenance and cure actions). Punitive damages are available
12   where defendants engaged in “conduct which manifests reckless or callous disregard for the
13   rights of others . . . or gross negligence or actual malice or criminal indifference.” Batterton, 880
14   F.3d at 1091 (internal quotations omitted); see also Evich v. Morris, 819 F.2d 256, 258 (9th Cir.
15   1987) (overruled on other grounds by Miles v. Apex Marine Corp., 498 U.S. 19 (1990)).
16           Based on the facts alleged in the complaint, neither of Plaintiff’s claims meet the standard
17   for punitive damages. To recover under a general maritime unseaworthiness claim, a plaintiff
18   must show both that the vessel was not “reasonably fit for its intended use” and that “the

19   unseaworthy condition proximately caused his injuries.” Ribitzki v. Canmar Reading & Bates,

20   Ltd. Partnership, 111 F.3d 658, 664 (9th Cir. 1997). Plaintiff alleges that he was “twisting and

21   offloading boxes of fish and sustained injury to his back” while the fishing vessel he was

22   employed on was in navigable waters, and that this was “directly and proximately caused by the

23   unseaworthiness of the vessel; the negligence . . . of the defendants . . . ; and the failure of the

24   defendants to provide a reasonably safe place to work.” (Dkt. No. 1 at 1–2.)

25           Plaintiff has made no factual allegations relating to the fitness of the vessel for its

26   intended use other than a conclusory allegation of unseaworthiness, which the Court need not


     ORDER
     C18-1047-JCC
     PAGE - 3
 1   consider. (Id. at 2); Twombly, 550 U.S. at 555. Plaintiff has also made no factual allegations as to

 2   the cause of his injuries other than a conclusory allegation that they “were directly and

 3   proximately caused by the unseaworthiness of the vessel,” which the Court again need not

 4   consider. (Dkt. No. 1 at 2); Twombly, 550 U.S. at 555. Thus, the Court finds that Plaintiff has not

 5   alleged sufficient facts to support his claim for punitive damages under his unseaworthiness

 6   claim.

 7            Plaintiff also makes a claim for punitive damages under general maritime law for failure

 8   to provide maintenance and cure. (Dkt. No. 15 at 5.) “Maintenance and cure is designed to
 9   provide a seaman with food and lodging when he becomes sick or injured in the ship’s service;
10   and it extends during the period when he is incapacitated to do a seaman’s work and continues
11   until he reaches maximum medical recovery.” Vaughan v. Atkinson, 369 U.S. 527, 531 (1962).
12   To recover punitive damages for failure to pay maintenance and cure, Plaintiff would need to
13   allege facts that state a plausible claim that Defendants failed to provide maintenance and cure
14   until Plaintiff reached maximum medical recovery as a result of callous disregard, gross
15   negligence, or actual malice. See id.; Snoqualmie Indian Tribe v. City of Snoqualmie, 186 F.
16   Supp. 3d 1155, 1161 (W.D. Wash. 2016).
17            Plaintiff alleges that he became injured while in service of the Alaska Juris and that he
18   received maintenance and cure for a period of time, but that Defendants have stopped providing

19   maintenance and cure and that his injuries remain unresolved. (Dkt. No. 1 at 2–3.) Plaintiff has

20   not alleged facts that Defendants’ failure to provide maintenance and cure was based on its

21   callous disregard, gross negligence, or actual malice. (See generally Dkt. No. 1.) Therefore,

22   Plaintiff has failed to plausibly allege that he would be entitled to punitive damages under his

23   general maritime law claim.

24                   2.      Attorney Fees and Consequential Damages

25            Plaintiff also alleges that he is entitled to attorney fees and consequential damages for

26   Defendants’ failure to pay maintenance and cure. (Dkt. No. 1 at 3.) Defendants argue that


     ORDER
     C18-1047-JCC
     PAGE - 4
 1   “Plaintiff failed to allege any facts demonstrating [that] Defendants wrongfully failed to provide

 2   maintenance and cure,” or that “Defendants acted in an arbitrary, recalcitrant or unreasonable

 3   manner.” (Dkt. No. 15 at 7–8) (internal quotation omitted).

 4          While the Supreme Court has held that “attorney’s fees incurred in order to secure a

 5   maintenance and cure award may be recovered in addition to the usual items such as medical

 6   care, food, and lodging[,]” the scope of this holding has been interpreted to “allow attorney’s

 7   fees only when the failure to provide maintenance and cure was arbitrary, recalcitrant or

 8   unreasonable.” Kopczynski, 742 F.2d at 559 (internal quotations omitted). This standard is
 9   illustrated in Atkinson, where the Supreme Court held that an award of attorney fees was
10   appropriate where the failure to provide maintenance and cure was “willful and persistent.” 369
11   U.S. at 531.
12          Plaintiff has alleged that “at the date of this [c]omplaint, Plaintiff was receiving
13   maintenance until recently and his injuries are unresolved.” (Dkt. No. 1 at 3.) Taken in the light
14   most favorable to Plaintiff, the Court sees a plausible claim for wrongful termination of
15   maintenance and cure. However, Plaintiff has made no factual allegations raising the allegation
16   from a wrongful termination of maintenance and cure to an arbitrary, recalcitrant, or
17   unreasonable failure to provide maintenance and cure. See Kopczynski, 742 F.2d at 559. For this
18   reason, Plaintiff has not made a plausible claim for attorney fees for failure to pay maintenance

19   and cure, and it must be dismissed.

20          The United States Supreme Court has held that “breach of the duty [to provide

21   maintenance and cure] may render the owner liable for the consequential damages suffered by

22   the seaman.” Calmar S. S. Corp. v. Taylor, 303 U.S. 525, 528 (1938); see also Baylor v. Icicle

23   Seafoods, Inc., Case No. C04-2272-MJP, Dkt. No. 75 at 4 (W.D. Wash. 2006) (holding that

24   consequential damages are available if Plaintiff shows “a wrongful failure to provide

25   maintenance and cure”). Here, Plaintiff has made a plausible claim. Plaintiff alleges that his

26   maintenance and cure was discontinued, despite his injuries remaining unresolved. (Dkt. No. 1 at


     ORDER
     C18-1047-JCC
     PAGE - 5
 1   3.) Because maintenance and cure is properly provided until the seaman is cured of his injury

 2   and Plaintiff has alleged that he is not cured, Plaintiff has made a plausible claim that Defendants

 3   have wrongfully terminated his maintenance and cure. See Permanente S. S. Corp., 369 F.2d at

 4   298 (holding that maintenance and cure is properly provided until the seaman is cured of his

 5   injury). As such, Plaintiff has made a plausible claim for consequential damages that survives

 6   Defendants’ motion for judgment on the pleadings.

 7          B.      Leave to Amend

 8          A “court considering a motion for judgment on the pleadings may give leave to amend
 9   and may dismiss causes of action rather than grant judgment.” Sprint Tel. PCS, L.P. v. Cnty. Of
10   San Diego, 311 F. Supp. 2d 898, 903 (S.D. Cal. 2004) (internal quotations omitted). “The court
11   should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Dismissal without
12   leave to amend is improper unless it is clear, upon de novo review, that the complaint could not
13   be saved by any amendment.” Krainski v. Nev. ex rel. Bd. of Regents of Nev. Sys. of Higher
14   Educ., 616 F.3d 963, 972 (9th Cir. 2010).
15          Here, Plaintiff has moved for leave to amend his complaint in his response to
16   Defendants’ motion and has included a proposed amended complaint that contains additional
17   factual allegations. (Dkt. No. 16-1.) It is not clear that Plaintiff’s claims for punitive damages
18   and attorney fees could not be saved by further amendment. Therefore, the Court DISMISSES

19   Plaintiff’s claims with leave to amend.

20   III.   CONCLUSION

21          For the foregoing reasons, Defendants’ motion for judgment on the pleadings (Dkt. No.

22   15) is GRANTED in part and DENIED in part. Plaintiff’s claim for “earned and unearned wages

23   and double wage penalties” is DISMISSED without leave to amend, and Plaintiff’s claims for

24   punitive damages and attorney fees are DISMISSED without prejudice, and with leave to amend.

25   If Plaintiff chooses to file an amended complaint, he must do so within 14 days of this order.

26          If Plaintiff chooses to file an amended complaint, he must allege:


     ORDER
     C18-1047-JCC
     PAGE - 6
 1          1. For his claim of punitive damages for unseaworthiness, factual allegations regarding

 2             the fitness of the vessel for its intended use and the role that the unfit condition of the

 3             vessel played in bringing about Plaintiff’s injury;

 4          2. For his claim of punitive damages for failure to provide maintenance and cure, factual

 5             allegations regarding any callous disregard, gross negligence, or actual malice on the

 6             part of Defendants and the contribution that any of these conditions made to

 7             Defendants’ failure to provide maintenance and cure; and

 8          3. For his claim of attorney fees, factual allegations allowing the Court to draw a
 9             reasonable inference that Defendants’ termination of Plaintiff’s maintenance and cure
10             was either arbitrary, recalcitrant, or unreasonable.
11          DATED this 14th day of March 2019.




                                                          A
12

13

14
                                                          John C. Coughenour
15                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1047-JCC
     PAGE - 7
